GUY, J.
Plaintiff, an attorney at law, sues to recover the reasonable value of professional services rendered in recovering a judgment by default in favor of defendant, no part of which judgment Fas been collected, and in defeating motions to open said default. De.fqndant testified that plaintiff agreed to perform the services in question for $100. Plaintiff testified that, though there had been a previous agreement between himself and the defendant for a fixed price .as to services in another matter, the agreement as to the services in -question was that a reasonable fee'should be paid.
[1,2] Plaintiff testified as to the value of his services, fixing the -same at $600.65. Various questions-asked by counsel for the defend.ant, on cross-examination of the plaintiff, as to the character of the service performed by plaintiff, and the details thereof, were excluded ■by the court, and an exception taken.
The question as to the reasonable value of plaintiff’s services was -one of fact for the jury, and defendant’s attorney was entitled to ■cross-examine plaintiff in detail as to the nature and extent of such services. The court practically charged the jury that, if the agree.rnent was to pay the reasonable value of plaintiff’s services, they “should not hesitate to render a verdict for the full amount claimed by plaintiff.” This was clearly prejudicial error, requiring a reversal ■of the judgment.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.